Citation Nr: 1431165	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-10 078 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disorder.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from January to April 1993, from February to June 1998, and from October 2003 to June 2004.  The Veteran also served as a reservist in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth Puerto Rico.  The case was later transferred to the VA RO in St. Petersburg, Florida.       

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is necessary so that the AOJ can issue a Supplemental Statement of the Case (SSOC) addressing the issues on appeal in light of all the evidence of record.  

A review of the electronic claims file reveals that relevant service treatment records (STRs) in addition to extensive evidence from the Social Security Administration (SSA) were included in the claims file after the most recent SSOC dated in February 2014.  

Evidence of record indicates that the SSA records may have been with the RO as early as June 2011.  The record indicates that the RO requested relevant evidence from SSA in April 2011, and that SSA responded in June 2011.  In any event, the February 2014 SSOC makes no mention of the Veteran's application for, and receipt of, SSA benefits.   

Furthermore, though the information was included in the electronic claims file after the April 2014 certification of the appeal, the information was included in the claims file before transfer of the case to the Board had been completed.  The Board received the case on May 21, 2014.  

As there is can be no waiver of AOJ review of the evidence from the Veteran, as this evidence was obtained by VA, and not submitted by the Veteran, a new SSOC must be issued.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

In addition, there are many Spanish language documents in the claims file that have not been translated.  The untranslated documents had been included in the claims file prior to, and following, the April 2014 certification of the appeal to the Board.  As translations should have been completed before transfer of the case to the Board, this action should be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated prior to transfer of the case to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the translation of all Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand.  Each translation should be certified.

2.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, considering all evidence received since the February 2014 SSOC.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



